Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 20, 1993, which denied claimant’s application for reopening and reconsideration.
Insofar as claimant failed to submit any new evidence to support his request that the Board reconsider its prior decision ruling that he was disqualified from receiving unemployment insurance benefits, we do not find that the Board abused its discretion in rejecting the application. In any event, substantial evidence supports the Board’s finding that claimant’s activities on behalf of a corporation of which he was the chief executive officer and sole shareholder constituted employment within the meaning of the Unemployment Insurance Law. Claimant’s failure to reveal his activities in this regard support the further conclusion of willful misrepresentation.
Mikoll, J. P., White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.